                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


 THE DOWNTOWN SOUP KITCHEN,

                        Plaintiff,

                   v.

 MUNICIPALITY OF ANCHORAGE;                Case No. 3:18-cv-00190-SLG
 ANCHORAGE EQUAL RIGHTS
 COMMISSION; and PAMELA
 BASLER, individually and in her
 Official Capacity as the Executive
 Director of the Anchorage Equal
 Rights Commission,

                        Defendants.


                          TRIAL SCHEDULING ORDER

      TRIAL. Subject to any unavoidable conflicts in the Court's calendar, a bench

trial in this case is scheduled to commence on April 6, 2020, and is expected to

take approximately ten (10) days. Unless otherwise ordered, trial will commence

at 9:00 a.m. each day and will adjourn for the day at approximately 4:30 p.m.

      The final pretrial conference is scheduled for March 26, 2020 at 3:00 p.m.

See Local Civil Rule 39.1.

      The final pretrial conference and the trial will each be held in Courtroom 3 of

the James M. Fitzgerald U.S. Courthouse and Federal Building, located at 222

West 7th Avenue in Anchorage, Alaska.




       Case 3:18-cv-00190-SLG Document 100 Filed 09/09/19 Page 1 of 4
       MOTIONS IN LIMINE. On or before February 24, 2020, each party shall

file motions in limine on any anticipated significant evidentiary issues.

       WITNESS LISTS. On or before March 16, 2020, each party will file and

serve a trial witness list which shall include only persons who have been previously

disclosed as potential witnesses in a timely filed prior witness list. This trial witness

list will disclose only those witnesses whom the party will in fact call at trial. Only

those witnesses so listed will be permitted to testify at trial. Witnesses will be listed

in the order in which it is expected they will be called. As to each witness so listed

(even though the witness may have been deposed), the party will disclose the

testimony expected to be elicited from that witness at trial. The disclosure will be

specific and not general, the purpose being to avoid surprise and delay at trial and

to give the opposing party an adequate basis for developing cross-examination.

Expert witnesses will be identified as such and as to their area(s) of expertise, and

an updated statement of each expert's qualifications will be appended to the

witness list.

       DEPOSITION DESIGNATIONS. On or before March 16, 2020, witnesses

whose depositions will be offered in lieu of live testimony will be identified. In lieu

of a statement of testimony which a party expects to elicit from such witnesses, the

party will file and serve deposition designations that specify the precise pages and

lines from the deposition which are proposed to be offered. Objections to such

testimony, as well as any desired counter-designation of deposition testimony, will


3:18-cv-00190-SLG, The Downtown Soup Kitchen v. Municipality of Anchorage, et al.
Trial Scheduling Order
Page 2 of 4
        Case 3:18-cv-00190-SLG Document 100 Filed 09/09/19 Page 2 of 4
be filed and served on or before March 23, 2020.                Objections to counter-

designations will be filed and served on or before March 26, 2020.

       Depositions which are to be used for any purpose at trial will be lodged with

the Clerk’s office at the time for the filing of exhibits, and the same will be ordered

published as a matter of course, when and if such depositions are offered. See

Local Civil Rules 32.1 and 39.9(b).

       EXHIBITS. On or before March 23, 2020, the parties shall exchange Trial

Exhibits and Trial Exhibit Lists, and confer regarding stipulations, in accordance

with Local Civil Rule 39.3(b)(1).

       On or before March 30, 2020, each party shall file and serve its Trial Exhibit

List identifying by number or letter those exhibits marked for admission and those

marked for identification, and briefly describing each exhibit. Each party’s Trial

Exhibit List shall identify stipulations as to authenticity and admissibility in

accordance with Local Civil Rule 39.3(b)(2).

       At the time each party files and serves its Trial Exhibit List and each

deposition it anticipates using at trial, it shall also deliver a copy of each to the

Clerk’s office for the Court’s use, in accordance with Local Civil Rule 39.3(b)(3).

       TRIAL BRIEFS. Each party will file and serve a trial brief on or before

March 16, 2020, in accordance with Local Civil Rule 39.2.




3:18-cv-00190-SLG, The Downtown Soup Kitchen v. Municipality of Anchorage, et al.
Trial Scheduling Order
Page 3 of 4
        Case 3:18-cv-00190-SLG Document 100 Filed 09/09/19 Page 3 of 4
       SETTLEMENT CONFERENCE.                    A settlement conference may be

conducted before another judge prior to trial, if there is a judge available, upon

written request of the parties filed with the Court.

       PRIOR STIPULATIONS/ORDERS. To the extent that stipulations of the

parties and/or earlier orders of the Court require additional or more detailed filings

or additional procedures, those earlier stipulations and/or orders will remain in

effect. However, to the extent any such prior stipulation or order conflicts herewith,

this order will control.

       FILING DATES. The parties will prepare, serve or exchange, and file or

lodge with the Court on or before the dates above specified all the documents

above specified. These dates will not be subject to change by stipulation of the

parties and may be changed only by order of the Court for good cause shown.

See Rule 16(f), Federal Rules of Civil Procedure.

       DATED this 9th day of September, 2019 at Anchorage, Alaska.

                                                 /s/ Sharon L. Gleason
                                                 UNITED STATES DISTRICT JUDGE




3:18-cv-00190-SLG, The Downtown Soup Kitchen v. Municipality of Anchorage, et al.
Trial Scheduling Order
Page 4 of 4
        Case 3:18-cv-00190-SLG Document 100 Filed 09/09/19 Page 4 of 4
